DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 8-9 have been amended.
Claims 1-10 are still pending for consideration.
Specification Objection
Specification objection has been withdrawn.
Claim Rejections - 35 USC § 101
The rejection of claims 1, 3-4, and 7 under 35 U.S.C. 101 has been withdrawn.
Claim Rejections - 35 USC § 112
The rejection of claims 8-9 under 35 USC § 112 has been withdrawn.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The scope of independent claim 1 has changed by the amendment.  Thus, new grounds of rejection are warranted.    
In response to applicant's argument that it is not clear “how” images described in Magro would be incorporated (Remarks, top of page 7), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the motivation to combine Magro “appears to have little to do with the invention,” (Remarks, p. 7, second par.), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
  
Claim Objections
Claims 9-10 are objected to under 37 CFR 1.75(c) as being in improper form.
Claim 9 recites multiple dependencies to claim 8 and 1, but not in the alternative.
Claim 10 depends on an improper multiple dependent claim 9.
37 C.F.R. 1.75 CLAIM(S)
(c) One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application. Any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim.
See MPEP § 608.01(n) for further guidance.
Correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Magro (US 20200349726 A1) in view of in view of Hannemann et al.  (US 20170224298 A1).
Regarding claim 1, Magro teaches a computer-implemented method of creating a composite image of a patient (see para [0009]; “the medical image taken at the second time may be a planning computed tomography image; the medical image taken at the first time may either be a magnetic resonance image or a cone-beam computed tomography image; the system may be further configured to obtain the medical image at the first time and obtain the surface image at the first time; the surface image may be one of an optical image, an infrared image, a thermal image, or a stereoscopic image; the medical image taken at the first time, the surface image taken at the first time, and the medical image taken at the second time may be registered simultaneously; the register step may include registering the medical image taken at the first time and the surface image taken at the first time to form a combined image, and then registering the combined image with the medical image taken at the second time; and the medical image taken at the second time may include at least part of the exterior portion of the region of the subject's body” Examiner interpret that “composite image” as in combined image), comprising the steps of: a. providing a first 3D image of a portion of a person (see para [0008]; “image processing system configured to receive a medical image of a region of a subject's body taken at a first time”), said first image having a first field of view (see Fig.1 element 2, disclose field of view, para [0032]; “for example, due to the size of the patient (e.g., the patient's anatomy may be too large to entirely capture in the image field), or the field of view of the image may be intentionally decreased by the healthcare provider to reduce scatter and/or enhance the quality of the image. For example, FIG. 1 depicts a CT image 2 on the right and a CBCT image 1 on the left”); b. providing a surface scan corresponding to the exterior of the person (see para [0010]; “The method may comprise receiving a first medical image of a region of a subject's body taken at a first time, receiving a first surface image of an exterior portion of the region of the subject's body at the first time”); c. providing a second 3D image of the outer contour of at least a part of the person based on the surface scan (see para [0055]; “see para [0070]; “For example, the 3D structure may be obtained by contouring the target or contouring the OAR within each 2D layer or slice of an MRI or CT image and combining the contour of each 2D layer or slice. The contour may be generated manually (e.g., by a physician, dosimetrist, or health care worker) or automatically (e.g., using a program such as the Atlas-based auto-segmentation software, ABASTM, manufactured by Elekta AB of Stockholm, Sweden). In certain embodiments, the 3D structure of a target tumor or an OAR may be generated automatically by the treatment planning software”), d. providing approximate image data inside of the outer contour, to produce an approximate 3D image of the interior of the person (see para [0042]; “using a surface imaging system, however, it may be possible to acquire surface data of the patient. With the surface data available, it may then be possible to obtain a more accurate and more complete estimation of the transformation between the patient anatomies at two different time points through a simultaneous image and surface registration”); and e. applying data from the first image in the area of the approximate image corresponding to the first field of view to create a composite 3D image (see para [0081]; “Once the medical image and the surface image are obtained, the medical image and the surface image may be aligned with one another, e.g., via system registration, or registered with each other to form a combined image, step 52. In some embodiments, deformable registration may be used to register the surface image and the medical image. The combined image may include one or more data points or other non-image information to indicate the position of the surface image and/or medical image in the combined image”). However, Magro does not teach as further claimed, but in the same field of endeavor, 
Hannemann et al. teach said outer contour comprising an area of the patient corresponding to the first field of view and extending outside of the first field of view (see para [0049]; “a limit contour line extending through the limit position is determined on the basis of the depth image data of the examination object (registered to the 2D image data) and the limit position in the 2D image of the examination object, said limit contour line extending (virtually) on a surface, i.e. the outer contours, of the examination object” see also para [0023-0025]; “a limit contour line extending through the limit position is determined on the basis of the depth image data of the examination object and the limit position in the 2D image of the examination object, said limit contour line being displayed superimposed on the 2D image of the examination object, or wherein a three-dimensional avatar of the examination object is created and displayed on the basis of the depth image data of the examination object, preferably using the 2D image data of the examination object”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings as taught by Hannemann et al. in order to define limit positions, and limit contour lines which define the scanning region (see para [0049]).
Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Magro in the combination further teach wherein the first image is a CBCT image, for example a fraction image (see para [0027]; “imaging of a patient is frequently performed in order to track anatomical or functional changes in the patient over the course of treatment, which may include a single treatment session (fraction) or multiple fractions. For example, CBCT or MR imaging may be used for positioning a patient relative to a radiation delivery machine so that radiation is delivered to the intended target area during radiotherapy”).  
Regarding claim 5, the rejection of claim 1 is incorporated herein. 
Magro in the combination further teach wherein the step of providing approximate image data inside of the outer contour comprises deformable registration of a CT image of the person to the outer contour and setting the approximate image data based on the result of the deformable registration (see para [0033]; “Yet combining images of the external surface of the patient's body (e.g., the patient's skin) with images of internal anatomy captured using the CBCT (e.g., utilizing deformable registration or system calibration) may allow for more complete image information regarding the patient's position and/or movement and thus for better organ tracking by allowing the skin to be tracked. To combine CBCT images of the interior anatomy with the images of the external surface of the patient's body, the two images may be aligned with one another via system calibration or registered with one another. The images of the surface of the patient's body may drive the process of deformable registration with subsequent images, and alignment or registration of the surface image with the interior organ image may be used where the exterior surface is missing either in whole or in part from the CBCT image. With the missing CBCT image information provided via registration with the surface imaging, the combined image may then be registered with a second medical image of the same patient, e.g., a planning CT image”).  
Regarding claim 7, the rejection of claim 1 is incorporated herein. 
Sevensson further teach wherein the step of providing approximate image data inside of the outer contour comprises deformable registration of an atlas image to the outer contour and setting the approximate image data based on the result of the deformable registration (see para [0019]; “The method will yield the best results if the planning image is an image of the patient, taken at an earlier point in time than the fraction image. The planning image may also be another suitable image, such as an atlas image” see also para [0044]; “In a first step S1, a 3D planning image is obtained. Typically, the planning image is an anatomical 3D image of the patient. It would also be possible to use an atlas image as a planning image. A statistical shape model outline is created based on the planning image”).  
Regarding claim 8, Magro in the combination further teach a computer program product, preferably stored in a non- transitory storage means medium (25) which, when run in a computer (21) will causes the computer to perform the method of claim 1(see para [0048]; “image processing device 12 may include a memory 16, an image processor 14, and/or a communication interface 18. Memory 16 may store computer-executable instructions, such as an operating system 43, one or more radiation therapy treatment plans 42 (e.g., original treatment plans, and/or adapted treatment plans), software programs 44 (e.g., artificial intelligence, deep learning, neural networks, and/or radiotherapy treatment plan software), and/or any other computer-executable instructions to be executed by image processor 14. In some embodiments, software programs 44 may convert medical images of one format (e.g., MRI) to another format (e.g., CT) by producing synthetic images, such as a pseudo-CT image”).
Regarding claim 9, Magro in the combination further teach a computer system (21) for providing an approximate image of a patient, the system comprising processing means (23), the computer system having a program memory (25) having stored therein a computer program product according to claim 8 in such a way that the computer program product, when executed, will controls the processing means (23) to perform the method of claim 1 (see para [0056]; “an operating system 43 for common computer systems, as well as for software-controlled devices. Further, memory 16 may store an entire software application, or only a part of a software application, that may be executable by image processor 14”).  
Regarding claim 10, the rejection of claim 9 is incorporated herein. 
Magro in the combination further teach further comprising a contour scanning device arranged to provide contour data representing the contour or the patient's body and wherein the processor is arranged to calculate the model of the contour based on the contour data (see para [0070]; “For example, the 3D structure may be obtained by contouring the target or contouring the OAR within each 2D layer or slice of an MRI or CT image and combining the contour of each 2D layer or slice. The contour may be generated manually (e.g., by a physician, dosimetrist, or health care worker) or automatically (e.g., using a program such as the Atlas-based auto-segmentation software, ABASTM, manufactured by Elekta AB of Stockholm, Sweden”).   

Claims 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Magro in view of Hannemann et al. as applied in claims above, and further view of Velazquez et al. (US 20150087880 A1).
Regarding claim 3, the rejection of claim 1 is incorporated herein. The combination of Magro et al. and Hannemann et al. as a whole does not teach as further claimed, but
Velazquez et al. teach wherein the step of providing approximate image data inside of the outer contour comprises setting a suitable uniform density value inside at least a part of the outer contour (see para [0065]; “The graph starts with the measure of the density of a piece of the bolus according to the present invention (positioned in the upper end of the white line) and ends with the density of a bone insert of 800 mg/cc (located in the lower end of the white line). It can be seen that both densities are very similar”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings as taught by Velazquez et al. in order to make the maximum radiation affect specifically the skin of the patient (Velazquez et al.; see para [0065]).
Regarding claim 4, the rejection of claim 1 is incorporated herein. 
Magro in the combination further teach wherein the step of providing approximate image data inside of the outer contour comprises including data regarding the position (see para [0081]; “the combined image may include one or more data points or other non-image information to indicate the position of the surface image and/or medical image in the combined image”). 
Velazquez et al. in the combination further teach density of bone within the patient, inside of the contour (see para [0065]; “The graph starts with the measure of the density of a piece of the bolus according to the present invention (positioned in the upper end of the white line) and ends with the density of a bone insert of 800 mg/cc (located in the lower end of the white line). It can be seen that both densities are very similar”). 
Regarding claim 6, the rejection of claim 5 is incorporated herein. 
Magro et al in the combination further teach  the CT image is deformably registered to the outer contour and to the data regarding position and density of bone within the patient wherein: the step of providing approximate image data inside of the outer contour comprises including data regarding the position (see para [0081]; “the combined image may include one or more data points or other non-image information to indicate the position of the surface image and/or medical image in the combined image”). 
Velazquez et al. in the combination further teach density of bone within the patient, inside of the contour (see para [0065]; “The graph starts with the measure of the density of a piece of the bolus according to the present invention (positioned in the upper end of the white line) and ends with the density of a bone insert of 800 mg/cc (located in the lower end of the white line). It can be seen that both densities are very similar”). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Magro in view of Hannemann et al. as applied in claims above, and further view of Svensoon (US 20170178391 A1).
Regarding claim 7, the rejection of claim 1 is incorporated herein. The combination of Magro et al. and Hannemann et al. as a whole does not teach as further claimed, but
Sevensson teach wherein the step of providing approximate image data inside of the outer contour comprises deformable registration of an atlas image to the outer contour and setting the approximate image data based on the result of the deformable registration (see para [0019]; “The method will yield the best results if the planning image is an image of the patient, taken at an earlier point in time than the fraction image. The planning image may also be another suitable image, such as an atlas image” see also para [0044]; “In a first step S1, a 3D planning image is obtained. Typically, the planning image is an anatomical 3D image of the patient. It would also be possible to use an atlas image as a planning image. A statistical shape model outline is created based on the planning image”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings as taught by Sevensson in order to include material information from the area in the planning image and obtain a composite image (see para [0065]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668